Mr. Justice Denis E. Sullivan dissenting: I am obliged to dissent for the following reasons: 1. The information does not charge a conspiracy and, consequently, the clerks should not be found guilty of things which, if true, were only done by the judges and vice versa. 2. The election statute did not change or repeal the change of venue statute and this is a “ suit or proceeding” within the purview of ch. 146, Ill. Rev. Stat. 1937, § 1 et seq.; Jones Ill. Stats. Ann. 107.316 et seq., entitled, 1 ‘Change of Venue.” 3. This is a civil and not a criminal contempt. If it were a criminal contempt the respondents would have to be discharged on their answer. Whilst it is important that the purity of the ballot be maintained, I think it is of equal importance that citizens charged with an offense be tried in accordance with the law and before a judge not disqualified. The defendants were not guilty of criminal contempt. See People v. McDonald, 314 Ill. 548, and cases therein cited. 4. I think the court erred in preventing the cross-examination of the witness Salmon who was introduced by the State as an expert and testified to possessing the extraordinary power of being able to tell by looking at two straight lines whether or not they were made by the same person. I think the counsel, Mr. Rathbun, was well within his rights in insisting upon a cross-examination of the expert as to how he acquired and possessed this extraordinary power. 5. The written summary of the findings of the expert Salmon was read by the trial judge over the objection of Rathbun and taken as evidence. Whilst the statute, ch. 46, § 381, Ill. Rev. Stat. 1937; Jones 111. Stats. Ann. 43.400, entitled, “Elections” states that cases shall be tried “in open court, on oral testimony, in a summary manner, without written pleadings,” I do not think the legislature intended to do away with the protection to which an accused is entitled at all times when in court charged with an offense. The presumption of innocence, the burden of proof, a change of venue and the right to cross-examine have all been proven to be safeguards of justice and too firmly established in our jurisprudence to be denied at this time and as they were in the instant case. 6. Two witnesses were produced by the State who testified to the facts upon which this conviction is based. These two were employees of the Detective McQueeny and were paid $10 a day for their services, including the day they testified in court. They had been schooled by McQueeny and had been instructed as to what they should look for at the election polls. 7. Ten witnesses were produced on behalf of the defense who denied the wrongdoing and the intent to do anything which would constitute an offense. Whilst the familiar rule is that the trial court who sees the witnesses and hears them testify is in a better position to judge as to their credibility, than is a court of review and that the number of witnesses testifying on one side or the other is not controlling, nevertheless, there are occasions when the printed page reveals certain statements that were apparently overlooked at the time of the trial, and the number of witnesses testifying cannot be wholly disregarded in determining the weight of the evidence. I do not think this record is supported by proof so clear and convincing as to justify the affirmance of the judgment. The punishment of one year in the county jail for all defendants is too severe. Investigations and experience have shown and I think that it is almost universally conceded throughout the civilized world by those who have given the subject any thought, that it is the certainty of punishment and not the severity of punishment that acts as a deterrent to the violation of law. For the reasons I have given I think the judgment should be reversed and the cause remanded with directions that the cause be tried in accordance with the law.